t c memo united_states tax_court frederic s clayton and marlene b clayton petitioners v commissioner of internal revenue respondent docket no filed date robert s grodberg for petitioners christopher w schoen for respondent memorandum opinion hamblen judge respondent determined a deficiency in petitioners' federal_income_tax for taxable_year in the amount of dollar_figure by amendment to answer respondent asserted an increased deficiency in the amount of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code as in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the sole issue is whether respondent correctly calculated petitioners' deficiency for taxable_year this case was submitted without a trial pursuant to rule the facts related herein were either stipulated or derived from statements of various individuals that the parties stipulated could be considered in this proceeding background petitioners resided in brookline massachusetts at the time they filed the petition herein petitioners timely filed their joint federal_income_tax return on audit in respondent determined an adjustment in the amount of dollar_figure for taxable_year petitioners agreed to the adjustment and waived restrictions on assessment of the additional tax due petitioners incurred net operating losses nol or nols in and and reported the losses on their joint federal_income_tax returns form sec_1040 for those years in date petitioners filed a form 1040x amended u s individual_income_tax_return for taxable_year carrying back the nol arising in taxable_year first amended_return as a result of the first amended_return petitioners had an overpayment of dollar_figure the prior assessment of dollar_figure however was still due on date respondent reduced the overpayment by the assessment plus additions to tax fees and accrued interest and issued a refund check on date petitioners filed another form 1040x for taxable_year second amended_return and sought to carry back the remainder of the nol from and part of their nol from respondent returned the second amended_return and advised petitioners that nols arising in different taxable years must be carried back on separate form sec_1040x in response to respondent's letter mr kevin wulff petitioners' accountant prepared two separate form sec_1040x for one return carried back part of the nol from and reflected an overpayment of dollar_figure third amended_return the other return carried back the nol from and increased petitioners' alternative_minimum_tax by dollar_figure fourth amended_return in addition mr wulff prepared an amended_return for taxable_year carrying back the balance of the nol arising in and reflecting an overpayment of dollar_figure fifth amended_return petitioners included the overpayments on line refunds to be received of the third and fifth amended returns neither return included a statement requesting that the overpayments be applied to petitioners' additional liability of dollar_figure which was reflected in the fourth amended_return mr wulff however prepared a cover letter addressed to respondent indicating his intention to call and request that the overpayments from the third and fifth amended returns be applied to the additional liability cover letter mr fleishman the partner supervising mr wulff's work signed and mailed all three returns to petitioners petitioners filed the third and fifth amended returns and a copy of the cover letter with respondent's atlanta service_center mr wulff called respondent's atlanta service_center during date and again during date he informed respondent's employee that petitioners did not have the funds to pay the additional liability due with the fourth amended_return and requested that the liability be set off by the overpayments as a result of the third and fifth amended returns respondent issued refund checks to petitioners for dollar_figure and dollar_figure respectively plus interest shortly thereafter petitioners received and cashed both checks respondent's atlanta service_center searched for the fourth amended_return but found no record of having received or processed it respondent found the filed copy of the third amended_return at the federal records center but did not find an envelope or any other evidence of a postmark attached to it petitioners do not have a postmark certified mail receipt or registered mail receipt to establish that the fourth amended_return was actually mailed respondent's brooklyn office audited the and federal tax returns of the frederic clayton defined benefit pension_plan in connection with that audit petitioners' accountant gave respondent's agent copies of all of petitioners' original and amended tax returns for taxable years through in determining petitioners' deficiency respondent increased the deficiency by the refund of dollar_figure petitioners and respondent timely executed several consent to extend time to assess tax form sec_872 for the taxable years and extending the statute of limitation on assessment for both years discussion the issue for decision is whether respondent correctly calculated petitioners' deficiency sec_6211 defines the term deficiency as the amount by which the tax actually imposed exceeds-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made sec_6211 defines a rebate as an abatement credit refund or other repayment made on the ground that the tax imposed was less than the amount shown on the return and the amounts previously assessed or collected without assessment sec_6402 grants the commissioner authority to issue refunds not all refunds are rebates see 63_f3d_83 1st cir 49_f3d_340 7th cir 69_tc_309 lesinski v commissioner tcmemo_1997_234 sec_301 f proced admin regs a rebate refund is issued on the basis of some substantive recalculation of tax owed a nonrebate refund however is issued not because of a determination by the commissioner that the tax paid is not owing but for some other sec_6211 provides in pertinent part b rules for application of subsection a --for purposes of this section-- the term rebate means so much of an abatement credit refund or other payment as was made on the ground that the tax imposed by subtitle a was less than the excess of the amount specified in subsection a over the rebates previously made sec_6402 provides in pertinent part general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall refund any balance to such person reason such as a mistake made by the commissioner o’bryant v united_states supra pincite the distinction between rebate and nonrebate refunds is pertinent to what options the commissioner has available in recovering a refund clark v united_states supra pincite the commissioner may recover a rebate refund under the deficiency procedures set forth in sec_6211 through o’bryant v united_states supra pincite if the deficiency procedure is employed the statutory period of limitations of sec_6501 and h is applicable the commissioner however may recover a nonrebate refund only under section or under administrative collection procedures if those are available clark v united_states supra pincite sec_7405 authorizes the united_states to recover erroneous nonrebate refunds pursuant to a civil suit but such a sec_6501 provides in pertinent part in the case of a deficiency attributable to the application to the taxpayer of a net_operating_loss_carryback such deficiency may be assessed at any time before the expiration of the period within which a deficiency for the taxable_year of the net_operating_loss which results in such carryback may be assessed sec_7405 provides as follows refunds otherwise erroneous --any portion of a tax imposed by this title which has been erroneously refunded if such refund would not be considered as erroneous under sec_6514 may be recovered by civil_action brought in the name of the united_states suit ordinarily must be filed within years after the making of the refund sec_6532 neither party disputes the following facts relating to taxable_year petitioners' actual tax_liability is dollar_figure the amount of tax due shown on petitioners' federal_income_tax return form_1040 was dollar_figure respondent determined an additional adjustment in the amount of dollar_figure and petitioners received a refund of dollar_figure finally the parties also agree that respondent never assessed the additional liability of dollar_figure shown on the fourth amended_return and that petitioners owe the above amount but did not remit a payment petitioners claim that there was no overpayment for taxable_year and that the refund of dollar_figure is a nonrebate refund respondent however having accepted the third amended tax_return and issued a refund based upon the overpayment reflected therein sec_6532 provides as follows suits by united_states for recovery_of erroneous refunds --recovery of an erroneous refund by suit under sec_7405 shall be allowed only if such suit is begun within years after the making of such refund except that such suit may be brought at any time within years from the making of the refund if it appears that any part of the refund was induced by fraud or misrepresentation of a material fact 6we granted respondent's motion for leave to file an amendment to answer out of time by this motion respondent revised petitioners' income_tax_liability and deficiency to dollar_figure and dollar_figure respectively argues the payment is a rebate refund subject_to recovery by the deficiency procedures we must determine the basis upon which respondent issued the refund of dollar_figure in the instant case the answer to this question depends upon what that payment represents if the payment is a refund related to the recalculation of petitioners' tax_liability then it constitutes a rebate if the payment however is unrelated to a recalculation of their tax_liability then it is properly characterized as a nonrebate refund clark v united_states supra o’bryant v united_states supra groetzinger v commissioner supra pincite ultimately we agree with respondent as we discuss below the refund of dollar_figure is a rebate within the meaning of sec_6211 because it is based on a recalculation of petitioners' tax_liability accordingly the refund is subject_to the deficiency regime of sec_6211 through respondent's determination is presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 petitioners argue that respondent did not have the authority pursuant to sec_6402 to issue the refund of dollar_figure because petitioners did not have an overpayment in taxable_year when all of their tax_liabilities and overpayments for the year are considered petitioners' argument assumes that respondent must view all transactions together in determining whether an overpayment exists for purposes of sec_6402 and that the fourth amended_return was properly mailed creating a presumption of delivery we need not address whether respondent must treat the third and fourth amended returns as filed concurrently for purposes of determining whether they had an overpayment pursuant to sec_6402 we are not convinced that mr clayton properly mailed the fourth amended_return in the instant case there can be no presumption of delivery because of the absence of credible proof of mailing leather v commissioner tcmemo_1991_534 proof of mailing requires some proof that the return was placed in an envelope that was properly addressed stamped postmarked and placed in the mail see hiner v commissioner tcmemo_1993_ the only direct evidence introduced by petitioners is mr clayton's self-serving statement that he properly addressed stamped and mailed the third fourth and fifth amended returns a trier of fact is not bound to accept the self-serving testimony of the parties in a case 869_f2d_9 1st cir mr clayton did not supply details to corroborate the mailings for example he could not remember how many envelopes he used to mail the returns or how much postage was affixed evidence of habit is not sufficient to satisfy petitioners' burden_of_proof see hiner v commissioner supra the statement of mr wulff petitioners' accountant likewise does not help petitioners in any material respect his statement was without direct bearing upon whether mr clayton mailed the fourth amended_return the documentary_evidence is also unpersuasive petitioners produced a cover letter written by mr wulff which was attached to the third and fifth amended returns this letter offers very limited support because mr wulff did not mail the letter to respondent but to petitioners petitioners in this case have not produced credible_evidence that the fourth amended_return was timely mailed and postmarked the evidence is simply insufficient to satisfy petitioners' burden_of_proof regarding the mailing of the fourth amended_return rule a 290_us_111 without the proper filing of the fourth amended_return petitioners had an overpayment of dollar_figure for taxable_year petitioners further argue respondent was obligated to determine petitioners' correct_tax liability when determining a refund_or_credit in support petitioners rely upon 284_us_281 and revrul_81_87 1981_1_cb_580 in lewis the supreme court held that a taxpayer is entitled to a refund only if he has overpaid his tax although the statutes authorizing refunds do not specifically empower the commissioner to reaudit a return whenever repayment is claimed authority to do so is necessarily implied an overpayment must result before refund is authorized although the statute_of_limitations may have barred the assessment and collection of any additional sum it does not obviate the right of the united_states to retain payments already received when they do not exceed the amount which might have been properly assessed and demanded id pincite revrul_81_87 merely restates the holding in lewis v reynolds supra 996_f2d_252 10th cir revrul_81_87 provides that when the taxpayers timely file a claim that would reduce their taxes the irs in determining whether they are to receive a credit or refund will consider all proper adjustments whether or not time-barred it makes clear however that the claimants may recover only on the claim which they filed before expiration of the period of limitations and then only to the extent to which they would be entitled to a refund if their tax_liability were properly calculated without regard to the statute_of_limitations neither lewis v reynolds supra nor revrul_81_87 supra helps petitioners here the additional tax and the overpayment resulted from carrying back nols arising in different years the commissioner cannot be expected to ferret out all conceivable upward adjustments to a taxpayer's liability when making a refund determination see angle v united_states supra pincite 416_f2d_1029 10th cir although the supreme court concluded in lewis that respondent has an implied power to audit a taxpayer's return when a refund is claimed such power does not create an obligation of respondent to do so see 288_us_62 taranto v commissioner tcmemo_1975_372 we are convinced that sec_6402 does not require respondent to use his resources in such a matter before issuing a refund cf 158_f2d_851 6th cir affg a memorandum opinion of this court viewing the facts in total we are satisfied that respondent was justified in issuing a refund in the amount of dollar_figure alternatively petitioners argue that there was no overpayment in taxable_year because respondent should have treated the additional tax due as part of the amount shown as the tax by the taxpayer upon his return for purposes of sec_6211 petitioners contend that the cover letters and mr wulff's telephone conversations with respondent's employees were sufficient to alert respondent as to their additional liability in other words petitioners argue that the additional tax which they acknowledge was due notwithstanding their failure_to_file a return reporting the tax qualifies as an amount shown as the tax by the taxpayer upon his return within the meaning of sec_6211 we disagree sec_6211 defines a deficiency as the amount by which the correct_tax due exceeds the sum of the amount shown by the taxpayer as the tax due on his return if a return was made and amounts previously assessed or collected without assessment sec_6211 and b it is apparent from the language of sec_6211 that at a minimum the taxpayer must file a return for the amount of tax reflected therein to reduce the taxpayer's deficiency every document a taxpayer files containing computations and tax information is not a return 97_tc_606 78_tc_558 77_tc_1169 for example to qualify as a return the form_1040 must state specifically the amounts of gross_income and the deductions and credits claimed thompson v commissioner supra the same rationale regarding form_1040 is equally applicable to an amended tax_return after the due_date of the original return an amended_return constitutes a supplement or amendment to the original form_1040 see 293_us_172 accordingly to qualify as an amended_return the document must supply sufficient data from which the commissioner can compute and assess the taxpayers' new tax_liability at a minimum such data should include the nature and amount of the change in our self-reporting tax system the commissioner should not be forced to accept as a return a document which plainly is not intended to give the required information 627_f2d_830 7th cir 77_tc_689 neither the cover letter filed by petitioners nor the conversations between petitioners' accountant and respondent's employees explained what item petitioners were changing or the reason for the change we find that neither constituted an amended_return to support their argument petitioners rely upon sec_6103 and section of administration internal_revenue_manual cch big_number through big_number i r m or manual sec_6103 provides in pertinent part definitions --for purposes of this section-- return --the term return means any_tax or information_return declaration_of_estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary by on behalf of or with respect to any person and any amendment or supplement thereto including supporting schedules attachments or lists which are supplemental to or part of the return so filed return_information -- the term return_information means a a taxpayer's identity the nature source or amount of his income payments receipts deductions exemptions credits assets liabilities net_worth tax_liability tax withheld deficiencies overassessments or tax_payments whether the taxpayer's return was is being or will be examined or subject_to other investigation or processing or any other data received by recorded by prepared by furnished to or collected by the secretary with respect to a return or with respect to the determination of the existence or possible existence of liability or the amount thereof of any person under this title for any_tax penalty interest fine forfeiture or other imposition or offense and be associated with or otherwise identify directly or indirectly a particular taxpayer section of the manual provides a return is any_tax return or information_return schedules and attachments thereto including any amendment or supplement which is required or permitted to be filed and is in fact filed by a taxpayer with the secretary_of_the_treasury examples include a form sec_1040 schedules a b c and forms w-2 b a taxpayer has filed an income_tax return and subsequently submits a letter to irs explaining an item on the original return the letter is within the definition of return the statutory definition of return_information is very broad it includes any information other than a taxpayer's return itself which irs has obtained from any source or developed through any means which relates to the potential liability of any person under the code for any_tax penalty interest fine forfeiture or other imposition or offense petitioners' reliance on the above provisions is misplaced in the context of the present case the intent of both sec_6103 and section of the manual is to require respondent's agents to maintain the confidentiality of taxpayers' information by its own terms sec_6103 limits its definition of the term return it is defined only for purposes of this section sec_6103 moreover section of the manual defines the terms return and return_information for purposes of the rule in section which requires special agents in criminal tax investigations to treat return_information as confidential i r m supra sec at big_number although we do not see any inconsistency between the definition of return as found in sec_6103 of the code and of the manual and return as used in sec_6211 or defined in sec_6213 we also do not see how those definitions help petitioners consequently we conclude that the cover letter and the conversations between their accountant and respondent's employees do not constitute a return respondent issued a refund to petitioners for the amount requested on the third amended_return accordingly we hold that there was no erroneous action by respondent and that the refund was based on a recalculation of petitioners' tax_liability and that the refund of dollar_figure does come within the statutory framework of sec_6211 for purposes of calculating petitioners' tax_deficiency we have considered all of the other arguments made by petitioners and to the extent we have not addressed them find them to be without merit to reflect the foregoing decision will be entered under rule
